November    6,   1974


The Honorable     Charlie Chapman                 Opinion No.   H-   (H-443)
Executive   Director
Structural Pest Control    Board                  Re:   Authority to charge
313 East Anderson     Lane                              examining fee in
Austin,   Texas 78752                                   addition to license
                                                        fee.
Dear   Mr. .Chapman:

    You have asked whether the Structural Pest Control Board of Texas
(the Board) may charge an applicant for a license  a fee to cover the
Board’s expense in administering  a written examination  for the applicant?

    The Board was created in 1971 by enactment of the Texas Structural
Pest Control Act, Article 135b-6.   Vernon’s  Texas Civil Statutes.    The
Board is required to develop criteria for licensing persons engaged in
structural pest control and may require applicants for licenses     to pass an
examination  (Section 4).  The types of license and their terms are set out
in Sections 5, 6 and 6A.  Sections 7 and 8 are as follows:

             Sec. 7 (a) An applicant for an initial or renewal
        license   shall accompany    his application with a fee
        of $50 for each place of business located in the State
        and a fee of between $5 and $15; as determined by
        the board, for each empl.oyee of the applicant who is
        engaged in structural pest control services.      This is
        not to apply to those locations   serving only as answering
        services   for a licensed business.

             (b) A licensee whose license has been lost or
        destroyed   shall be issued a duplicate license after
        application therefor and the payment of a fee of
        $10.

            Sec. 8.   The.proceeds   from the collection
        of the fees provided in this Act shall be deposited
        in a special fund in the State Treasury   to be known
        as the Structural Pest Control Fund, and shall, be

                                     p.    2043
The Honorable   Charlie   Chapman,   page 2     (H-443)




       used for the administration     and enforcement   of the
       provisions   of this Act.    No expense incurred in
       implementing    the provisions   of this Act shall ever
       be a charge against the general revenue funds of
       the State of Texas.     Any balance in the special ‘fund
       at the end of each State fiscal biennium in excess of
       appropriations    out of that fund for the succeeding
       biennium shall be transferred      to the general revenue
       fund. All money deposited in the Structural Pest
       Control Fund is hereby appropriated        to the board
       for the purpose of carrying out the provisions      of
       this Act for the fiscal biennium ending August 31,
       1973.

    We do not interpret either of these as expressly  authorizing the collec-
tion of an examination  fee separate and apart from the license fee.

    It is well established in our law that, mless a fee is provided by law
for an official service required to be performed  and the amount fixed by
law, none can lawfully be charged.    McCalla V. City of Rockdale,    246
S. W. 654 (Tex. 1922); Nueces County V. Currington,     162 S. W. 2d 687 (Tex.
1942);, Attorney General Opinion V-1426 (1952).

    Accordingly  we answer your question in the negative.    The only fees
the Board may collect at this time are those expressly   authorized in
Section 7 of Art. 136b-6, V. T. C.S.

                            SUMMARY

            In the absence of an express statutory authorization;
        the Structural Pest Control Board of Texas may not
        charge a separaf:e fee for administering  license examina-
        tions.

                                        Very    truly yours,



                                               x?R
                                        JOHN L. HILL
                                        Attorney General       of Texas
                               8
                                      p- 2044
The Honorable   Charlie   Chapman,   page 3   (H-443)




AP   ROnVED:
 A




CA                           ~‘-ep
DAVID M. KENDALL,         Chairman
Opinion Committee




                                      p. 2045